     Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
BARDWIL INDUSTRIES INCORPORATED
and GEORGE C. BARDWIL,

                Plaintiffs,
                                            MEMORANDUM AND ORDER
          - against -
                                              19 Civ. 8211 (NRB)
ALAN F. KENNEDY, RONALD J.
TASSELLO, and FREDERICK M.
ROGERS,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Frederick M. Rogers moves to dismiss the claims against him

in the amended complaint of Bardwil Industries Incorporated (the

“Company”) and George C. Bardwil (“Bardwil,” and, together with

the Company, “plaintiffs”).     The Court grants Rogers’ motion for

the reasons stated herein.

                              BACKGROUND

     The Company, which is incorporated in New York, imports and

wholesales textiles.    Am. Compl. ¶¶ 10, 63.      Bardwil is its sole

shareholder and Chief Executive Officer.       Am. Compl. ¶ 11.       Alan

F. Kennedy and Ronald F. Tassello (collectively with Rogers,

“defendants”) were its President and Chief Financial Officer,

respectively, while Rogers was its Secretary and Executive Vice

President of Global Procurement. Am. Compl. ¶¶ 12-14. The amended
      Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 2 of 12



complaint alleges that from 2002 to 2019, the Company’s most

valuable asset was a Table Linen and Bath License (the “License”)

with Lenox Textiles Corporation (“Lenox”), which plaintiffs allege

accounted for approximately 35% of the Company’s business.                 Am.

Compl. ¶¶ 32.

      The amended complaint alleges that in February 2019, at the

direction    of    defendants,   the    Company    moved   approximately   $6

million of assets from a warehouse that it had used for years in

Columbus, Ohio to a warehouse in Dallas, Texas.            Am. Compl. ¶¶ 15-

16.   Bill Crowley, a warehouse manager for the Company, went to

Dallas to assist with the move.          Am. Compl. ¶ 18.      While he was

there, he concluded that the Dallas warehouse was unfit for the

Company’s needs.      Am. Compl. ¶ 19.       Tony Roberts, who directed the

Company’s operations at the Columbus warehouse, found the same.

Am. Compl. ¶ 21.       Crowley and Roberts reported their findings to

defendants and informed them that the landlord of the Columbus

warehouse had offered to match the lower rent of the Dallas

warehouse.        Am. Compl. ¶¶ 20-21, 24.         Plaintiffs allege that

defendants ignored Crowley and Roberts.           Am. Compl. ¶¶ 20-21.

      The amended complaint alleges that during the second quarter

of 2019, the Company failed to pay a $132,000 licensing fee owed

to Lenox under the License.            Am. Compl. ¶ 31.      Several months




                                       -2-
      Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 3 of 12



later, in August 2019, Bardwil received an email from Home Textiles

Today, a textiles industry newsletter, that read, “‘Breaking News:

Lenox brand lands in new home.              After 17 years with its former

home textiles partner, Lenox has struck a new licensing deal.’”

Am. Compl. ¶ 33.      The email noted that “Lenox had agreed to give

Arlee Home Fashions (‘Arlee’) the License, and that ‘Lenox’s former

licensee    for    table    lines     [sic],    kitchen    textiles       and   bath

coordinates since 2002 was Bardwil Linens, which ha[d] been winding

down its business.’”          Am. Compl. ¶ 34.          The amended complaint

alleges on information and belief that “Defendants orchestrated

and participated in moving the License to Arlee for their personal

benefit,”    Am.   Compl.     ¶     37,   and   that    they   did   so    “without

[Bardwil’s] knowledge and approval,” Am. Compl. ¶ 38.

     The    amended   complaint       alleges    that    “[a]fter    reading       the

article on August 21, 2019 about his company being wound down,”

Bardwil went to the Company’s offices in Manhattan, where he

allegedly learned that defendants had laid off the Company’s design

staff.   Am. Compl. ¶ 64.         Several weeks later, Bardwil returned to

the Company’s offices and found that the computers, furniture, and

artwork were absent.          Am. Compl. ¶ 65.            Plaintiffs allege on

information and belief that               “the property was stolen by the

Defendants.”       Am.     Compl.    ¶    66.    Plaintiffs     also      allege    on




                                          -3-
        Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 4 of 12



information      and     belief    that    by    the   end    of    September   2019,

defendants had “systematically liquidated” the Company, including

its    inventory    in    the     Dallas    warehouse,       “for    their   personal

benefit.”     Am. Compl. ¶¶ 27-28, 61.

       The amended complaint also alleges that defendants took steps

to     conceal     their     alleged        self-dealing          from    plaintiffs.

Specifically, it asserts that defendants provided plaintiffs only

unaudited financial information about the Company.                       Am. Compl. ¶

48.    Moreover, it alleges that defendants failed to supply certain

of the Company’s bank statements to its accountants, Hertz Herson.

See Am. Compl. ¶¶ 50-52.               After Bardwil learned of this, he

obtained the bank statements, which allegedly failed to match the

information that defendants had supplied to Hertz Herson as part

of its reviews of the Company.              See Am. Compl. ¶¶ 53-58.

       On September 4, 2019, plaintiffs filed a complaint against

defendants,      asserting        claims   for    breach     of     fiduciary   duty,

conversion, and an injunction.               See ECF No. 1 (Compl.) at 6-8.

Whereas Kennedy and Tassello filed a joint answer to the complaint,

see ECF No. 19, Rogers filed a pre-motion letter regarding a

contemplated motion to dismiss, see ECF No. 27.                     After the Court

held    a   pre-motion      conference      regarding        Rogers’     contemplated

motion, plaintiffs amended their complaint presumably in an effort




                                           -4-
      Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 5 of 12



to cure the deficiencies that Rogers had identified.           During the

pre-motion conference, the parties informed the Court that the

Company no longer employs defendants.       Rogers now moves to dismiss

the amended complaint.

                               DISCUSSION

     Rogers moves to dismiss under Federal Rule of Civil Procedure

12(b)(6) for “failure to state a claim upon which relief can be

granted.”   Fed. R. Civ. P. 12(b)(6).           Under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”       Id.    Such pleading “requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.”        Twombly, 550 U.S.

at 555.

     1. Breach of Fiduciary Duty

     Rogers advances two arguments for why the amended complaint

fails to state a claim against him for breach of fiduciary duty.




                                   -5-
          Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 6 of 12



      First, he contends that it fails to allege that he owed

fiduciary duties to the Company.            This argument fails.     Rogers was

the Company’s Secretary and Executive Vice President of Global

Procurement.       Under New York law, which governs plaintiffs’ claim

for breach of fiduciary duty,1 the secretary and vice presidents

of a corporation are officers of it.             See N.Y. Bus. Corp. Law §

715(a) (“The board may elect or appoint . . . one or more vice-

presidents, a secretary . . . and such other officers as it may

determine.”).         Moreover, “[a]n officer shall perform his duties as

an officer in good faith and with that degree of care which an

ordinarily prudent person in a like position would use under

similar circumstances.”         Id. § 715(h).    Rogers thus owed fiduciary

duties to the Company.

      Second, Rogers argues that the allegations in the amended

complaint,      all    of   which   are   asserted    against   “[d]efendants,”

improperly lump defendants together.                 While the parties debate

whether the heightened pleading standard of Federal Rule of Civil

Procedure 9(b) governs plaintiffs’ claim for breach of fiduciary


      1 “When a federal district court sits in diversity, it generally applies
the law of the state in which it sits, including that state’s choice of law
rules.”   In re Coudert Bros. LLP, 673 F.3d 180, 186 (2d Cir. 2012) (citing
Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). “New York
applies the internal affairs doctrine to claims for breach of fiduciary duty
and, thus, applies the law of the state of incorporation to such claims.”
Marino v. Grupo Mundial Tenedora, S.A., 810 F.Supp. 2d 601, 607 (S.D.N.Y. 2011).
New York law accordingly governs plaintiffs’ claim for breach of fiduciary duty
because the Company is incorporated in New York.


                                          -6-
     Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 7 of 12



duty, see Frota v. Prudential-Bache Sec., Inc., 639 F.Supp. 1186,

1193 (S.D.N.Y. 1986) (“Rule 9(b) extends to all averments of fraud

or mistake whatever may be the theory of legal duty -- statutory,

common law, tort, contractual, or fiduciary.”), the Court need not

address whether and to what extent Rule 9(b) applies because the

amended complaint’s claim for breach of fiduciary duty fails to

comport with even the less stringent pleading standard of Federal

Rule of Civil Procedure 8.

     “‘Although Fed. R. Civ. P. 8 does not demand that a complaint

be a model of clarity or exhaustively present the facts alleged,

it requires, at a minimum, that a complaint give each defendant

fair notice of what the plaintiff’s claim is and the ground upon

which it rests.’”   In re Platinum-Beechwood Litig., 427 F.Supp. 3d

395, 438 (S.D.N.Y. 2019) (quoting Atuahene v. City of Hartford, 10

Fed. App’x 33, 34 (2d Cir. 2001) (summary order)).          Accordingly,

“[w]here a complaint names multiple defendants, that complaint

must provide a plausible factual basis to distinguish the conduct

of each of the defendants.”      Ochre LLC v. Rockwell Architecture

Planning & Design, P.C., No. 12 Civ. 2837 (KBF), 2012 WL 6082387,

at *6 (S.D.N.Y. Dec. 3, 2012) (citing Atuahene, 10 Fed. App’x at

34), aff’d, 530 Fed. App’x 19 (2d Cir. 2013).        Plaintiffs “cannot

merely ‘lump all the defendants together in each claim and provide




                                  -7-
       Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 8 of 12



no factual basis to distinguish their conduct.’”               Id. (quoting

Atuahene, 10 Fed. App’x at 34); see also Nesbeth v. N.Y.C. Mgmt.

LLC, 17 Civ. 8650 (JGK), 2019 WL 110953 (S.D.N.Y. Jan. 4, 2019)

(“[I]t is well-established in this Circuit that plaintiffs cannot

simply lump defendants together for pleading purposes” under Rule

8 (quotation marks omitted)).

       With the exception of one allegation, which is asserted

specifically against Tassello, see Am. Compl. ¶ 45, not a single

allegation specifies which defendant engaged in what misconduct.

Instead, each allegation ambiguously asserts that “[d]efendants”

carried out the alleged wrongdoing.             For example, the amended

complaint alleges that “[d]efendants ordered all of the[] assets

to be moved from the Columbus warehouse,” Am. Compl. ¶ 16, that

“[d]efendants liquidated the inventory” in the Dallas warehouse,

Am. Compl. ¶ 28, that “[d]efendants failed to pay the licensing

fees    due   to   Lenox,”   Am.   Compl.   ¶     31,   that   “[d]efendants

orchestrated and participated in moving the License to Arlee,” Am.

Compl. ¶ 37, that “[d]efendants” “fail[ed] . . . to engage an

independent auditor,” Am. Compl. ¶ 49, and that “[d]efendants” did

not provide bank statements to Hertz Herson, Am. Compl. ¶ 59.

       Such   undifferentiated     allegations,    which   lump   defendants

together without providing any factual basis for distinguishing




                                     -8-
       Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 9 of 12



among them, fail to inform Rogers of the grounds on which the

breach of fiduciary duty claim against him rests.             See Ochre LLC,

2012 WL 6082387, at *6 (“[F]ailure to isolate the key allegations

against each defendant supports dismissal under the standards set

forth in Twombly and Iqbal.”). Moreover, they fail to allay doubts

that Rogers, as Secretary and Executive Vice President of Global

Procurement    of   the    Company,    would   have   even   had   a   role   in

liquidating inventory, ensuring payment of the Company’s licensing

fees, and overseeing the Company’s finances.

      The allegations in support of the amended complaint’s claim

for   breach   of   fiduciary   duty    against   Rogers     are   accordingly

deficient under Rule 8.

      2. Conversion

      The   Court   also    dismisses    the   amended   complaint’s     claim

against Rogers for conversion.           Just as the amended complaint’s

undifferentiated allegations against “[d]efendants” are fatal to

plaintiffs’ claim for breach of fiduciary duty, so, too, are they

lethal to plaintiffs’ claim for conversion.           Moreover, the amended

complaint fails to specify “the ground[s] upon which” the claim

for conversion “rests,” In re Platinum-Beechwood Litig., 2019 WL

4934967, at *20 (quotation marks omitted), as the sole allegations

in support of that claim are that “[p]laintiffs’ assets were




                                       -9-
     Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 10 of 12



wrongfully    acquired   by   competitors”   and   “[d]efendants   .   .   .

directly misappropriated assets of the [p]laintiffs,” Am. Compl.

¶¶ 78-79; see also Pls.’ Opp. (ECF No. 39) at ¶¶ 23-24 (citing the

quoted allegations for the proposition that plaintiffs have stated

a claim for conversion).       Rogers is thus left to guess not only

which factual contentions are asserted against him, but also which

of those contentions are the basis for plaintiff’s claim for

conversion.    Such guesswork is antithetical to the “‘fair notice’”

that Rule 8 requires.     See In re Platinum-Beechwood Litig., 2019

WL 4934967, at *20 (quoting Atuahene, 10 Fed. App’x at 34).

     Even if the amended complaint were not deficient under Rule

8, it would still fail to state a claim for conversion.         Under New

York law, “[a] conversion takes place when someone, intentionally

and without authority, assumes or exercises control over personal

property belonging to someone else, interfering with that person’s

right of possession.”     Colavito v. N.Y. Organ Donor Network, Inc.,

860 N.E.2d 713, 717 (N.Y. 2006).      “Two key elements of conversion

are (1) plaintiff’s possessory right or interest in the property

and (2) defendant’s dominion over the property or interference

with it, in derogation of plaintiff’s rights.”           Id. (citations

omitted).     Plainly, Lenox’s decision to execute a license with

Arlee in the aftermath of the Company’s failure to pay Lenox the




                                   -10-
      Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 11 of 12



$132,000 fee due under the License did not constitute a conversion

of   the   License      by    defendants.       Moreover,    while   the    amended

complaint alleges that defendants liquidated the Company “for

their personal benefit,” Am. Compl. ¶ 27, and that they “stole[]”

the computers, furniture, and artwork from the Company’s offices,

Am. Compl. ¶ 65, such contentions are little more than “‘naked

assertions’ devoid of ‘further factual enhancement’” insufficient

to allege that defendants asserted dominion over those assets.

Iqbal,     556   U.S.    at   678    (quoting    Twombly,   550   U.S.     at   557).

Similarly, while plaintiffs protest that defendants wound down the

Company     without     Bardwil’s     knowledge    or    approval,   the    amended

complaint nowhere alleges that defendants required shareholder

approval, or otherwise lacked the authority as officers of the

Company, to do so.            The amended complaint therefore also fails

plausibly to allege that defendants were without authority to

liquidate the Company’s inventory and other assets.

      3. Claim for an Injunction

      Finally,     the       Court   dismisses    plaintiffs’     claim     for    an

injunction prohibiting Rogers from “transfer[ring]” certain of the

Company’s licenses, including with Lenox, and “from engaging in

further breaches of fiduciary duty and diverting assets from

[plaintiffs].”        See Am. Compl. ¶¶ 84-85.          As the amended complaint




                                         -11-
      Case 1:19-cv-08211-NRB Document 42 Filed 05/27/20 Page 12 of 12



fails to state a claim against Rogers, and as the Company no longer

employs him, no injunction is warranted.

                                 CONCLUSION

      Rogers’ motion to dismiss is granted, and the Court dismisses

the claims against him with prejudice.2            The Clerk of Court is

respectfully directed to terminate the motions pending at ECF Nos.

37 and 40.

            SO ORDERED.

Dated:      New York, New York
            May 27, 2020

                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE


      2 “Although federal courts are inclined to grant leave to amend following

a dismissal order,” a district court does not abuse its discretion if it
dismisses a claim with prejudice where, as here, “leave to amend has not been
sought.”   Chen v. Antel Commc’ns, LLC, 653 Fed. Appx 43, 44 (2d Cir. 2016)
(summary order). Moreover, plaintiffs have already replead their claims against
Rogers. Indeed, on November 18, 2019, after the parties had exchanged pre-
motion letters, the Court held a pre-motion conference concerning Rogers’
contemplated motion to dismiss. The Court afforded plaintiffs the opportunity
to amend their complaint in order to address the pleading deficiencies that
Rogers had identified and on which this Memorandum and Order is based.
Notwithstanding the benefit of Rogers’ pre-motion letter and an extensive
colloquy with the Court at the pre-motion conference, plaintiffs’ amended
complaint still fails to state a claim against Rogers. “While pleading is not
a game of skill in which one misstep may be decisive as to the outcome, neither
is it an interactive game in which plaintiffs file a complaint, and then bat it
back and forth with the Court over a rhetorical net until a viable complaint
emerges.” In re Refco Capital Mkts., Ltd. Brokerage Customer Sec. Litig., Nos.
07 Civ. 8686, 07 Civ. 8688 (GEL), 2008 WL 4962985, at *2 (S.D.N.Y. Nov. 20,
2008) (quotation marks and citations omitted); see also NRW, Inc. v. Bindra,
No. 12 Civ. 8555 (RJS), 2015 WL 3763852, at *1 (S.D.N.Y. June 16, 2015) (“To
grant leave to amend after a plaintiff has had ample opportunity to amend would
be condoning a strategy whereby plaintiffs hedge their bets . . . in the hopes
of having another bite at the proverbial apple.” (quotation marks and citations
omitted)). The claims against Rogers are thus dismissed with prejudice.


                                     -12-
